DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

 	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 and 9-13 of U.S. Patent No. 11047248. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the present application essentially claim all the limitations of US 11047248 such as a flexible seal for sealing between two adjacent gas turbine components, the flexible seal having a forward end, an aft end axially separated from the forward end, and an intermediate portion between the forward end and the aft end. The intermediate portion defining a continuous curve in a circumferential direction, such that the aft end is circumferentially offset from the forward end. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-9 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boeke et al. (US 2016003079).
 	Regarding claims 1, 7 and 8, Boeke et al. discloses a flexible seal 66 Fig. 4 for sealing between two adjacent gas turbine components, the flexible seal comprising: a forward end (adjacent 74), an aft end (adjacent 72) axially separated from the forward end, and an intermediate portion (adjacent 66) between the forward end and the aft end, the intermediate portion defining a continuous curve in the circumferential direction, such that the aft end 1s circumferentially offset from the forward end.  	 Regarding claims 2 and 9, Boeke et al. discloses wherein the intermediate portion 66 defines one or more inflection points (661 of Annotated Fig. 4, below) only in the radial direction RD, when the seal 66 1s installed between the two adjacent gas turbine components.

    PNG
    media_image1.png
    354
    805
    media_image1.png
    Greyscale

Regarding claim 14, Boeke et al. discloses wherein the seal 66 has a width, the width
varying along the axial length of the seal.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boeke et al.
 	Regarding claims 3 and 10, Boeke et al. discloses the invention as claimed above but fails to explicitly disclose wherein the seal has an axial length between 2 inches and 50 inches. Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the axial length to any number of ranges (i.e. between 2 inches and 50 inches) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Regarding claims 4 and 11, Boeke et al. as modified discloses wherein the seal 66 comprises a plurality of plies 66A, 66B joined together at one or more locations along the axial length.



  	Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boeke et al. in view of Uwami et al. (US 2006/023981 4).
 	Regarding claims 6 and 13, Boeke et al. discloses the invention as claimed above but fails to explicitly disclose an anchor. Uwami et al., a flexible seal 2 for sealing between two gas turbine components 3 Fig. 1, discloses the use of an anchor 6 having a through-hole 17 or an indentation configured to facilitate removal of the seal 2. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the seal of Boeke et al. with an anchor as taught by Uwami et al. in order to prevent the seal from being twisted or distorted during operation. (Para. 0054 of Uwami et al.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675